Citation Nr: 1139529	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  05-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1946 to July 1969.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for service connection for the cause of the Veteran's death.

The Board remanded the claim for further development in November 2008 and denied the claim on the merits in June 2010.

The appellant appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  An Order dated in February 2011 vacated the Board's June 2010 determination and remanded the claim to the Board.


FINDINGS OF FACT

1.  The Veteran performed active duty in the Republic of Vietnam; therefore, exposure to an herbicide agent is presumed.

2.  The Veteran died in December 2004.  The Veteran's death certificate listed the immediate cause of death as severe chronic obstructive pulmonary disease and underlying causes as history of arrhythmia and history of myocardial infarction, a form of ischemic heart disease, weeks before his death.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the appellant's favor, the criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case, any procedural defects in VA's duty to notify or assist the appellant in completing her claim are harmless error. 

Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112; 1113, 38 C.F.R. §§ 3.307, 3.309(a).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran is entitled to a presumption of service connection if he is diagnosed with ischemic heart disease, or other enumerated diseases, associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during a prescribed period.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant claims that the Veteran's service-connected posttraumatic stress disorder (PTSD) contributed to his death.  She and her attorney submitted extensive evidence and argument asserting that the Veteran's severe PTSD, rated as 70 percent disabling, contributed to his chronic obstructive pulmonary disease; or that PTSD contributed to behaviors, namely an extensive smoking history, which resulted in chronic obstructive pulmonary disease.  

The parties to the February 2011 Joint Motion for Remand agreed that the Board's June 2010 decision failed to adequately consider lay evidence regarding the etiology of the Veteran's smoking habit and to consider whether a medical opinion was required to address the Veteran's smoking habit.

The Board does not address the contentions of the appellant or her attorney, or the inadequacies identified in the June 2010 Board decision as outlined in the Joint Motion for Remand because the appellant's claim is granted.

The certificate of death listed the cause of death as severe chronic obstructive pulmonary disease and underlying causes as history of arrhythmia and history of myocardial infarction, both having an onset weeks before the Veteran's death.  The Veteran died in December 2004.  

The Veteran's DD Form 214 (Separation from Service) from his last period of service reflected service in the Republic of Vietnam.  Awards included the Combat Infantryman Badge, the Vietnam Campaign Medal, and the Vietnam Service Medal, among others.  His post-service treatment records contain numerous references to his experiences in Vietnam.

Although the Board notes that VA treatment records document a very extensive smoking history, the Board resolves all doubt in favor of the appellant and finds that service connection for the cause of the Veteran's death is warranted based on presumed exposure to herbicides in the Republic of Vietnam and a confirmed diagnosis of myocardial infarction weeks before his death in December 2004.  See Gilbert v. Derwinski, 1 Vet. App. 49.  Therefore, service connection for the cause of the Veteran's death is allowed.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


